DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-9 is the inclusion of an exposure device; a supporting member, a first frame, a second frame, a third frame, and a fourth frame in an image forming apparatus.  The exposure device forms a latent image on the photosensitive member.  The supporting portion supports the exposure device. The first frame has a first opening for supporting the exposure device together with the supporting portion.  The second frame has a second opening through which light from the exposure device passes. The third frame is fixed to a first end portion of the first frame and a first end portion of the second frame in a rotation axis direction of the photosensitive member.  The fourth frame is fixed to a second end portion of the first frame and a second end portion of the second frame in the rotation axis direction.  The first end portion of the first frame and the first end portion of the second frame are opposite to the second end portion of the first frame and the second end portion of the second frame in the rotation axis direction respectively.  This in combination with the rest of the limitations of the claims is found in all of claims 1-9, but not disclosed nor suggested by the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl